DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
Claim Objections
The claims are replete with objections. The examiner has listed several examples, but it is up to the applicant to find and correct any further issues. Some non-limiting examples include the following:
Claim 1 recites the limitation “the third ring” on lines 41 and 42. These should both read “the third ring portion”.  
Claim 5 recites the limitation “the two slots” on line 1. This should read “the two slots of each slat”.
Claim 9 recites the limitation “a first extending segment and a second extending segment” on line 9. This should read “the first extending segment and the second extending segment”.
Claim 9 recites the limitation “a width direction” on line 11. This should read “the width direction”.
Claim 9 recites the limitation “a diameter” on line 16. This should read “the diameter”.
Claim 9 recites the limitation “a distance” on line 16. This should read “the distance”.
Claim 9 recites the limitation “the third ring” on lines 18 and 19. These should both read “the third ring portion”.  
Claim 9 recites the limitation “a space” on line 20. This should read “the space”.
Appropriate correction is required. The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nien (US 7556080).
Regarding claim 1, Nien teaches a window blind (the embodiment shown in figs. 1 and 6), comprising: an upper beam 10; a lower beam 20, located below the upper beam 10; two ladder ropes 30, connected between (Col. 3, lines 13-14) the upper beam 10 and the lower beam 20, each said ladder rope 30 having a front vertical portion (31 on the left in fig. 6), a rear vertical portion (31 on the right in fig. 6), a plurality of transverse portions 32, a plurality of first ring portions (all the 70s on the left in fig. 6), a plurality of second ring portions (all the 70s on the right in fig. 6), and a plurality of third ring portions (all the 60s), the front vertical portion and the rear vertical portion being parallel to each other (shown in figure 6), the plural transverse portions 32 being vertically equidistant and connected between the front vertical portion and the rear vertical portion (shown in figure 6), the plural first ring portions (70s on the left) being vertically equidistant and connected to the front vertical portion (shown in figure 6), the plural second ring portions (70s on the right) being vertically equidistant and connected to the rear vertical portion (shown in figure 6), the plural third ring portions 60 being vertically equidistant and connected (shown in figure 6) to the front vertical portion so that the plural third ring portions 60 and the plural first ring portions (70 on the left) are located at two opposites sides of the front vertical portion (best shown in figure 6); two pairs of lifting cords (fig. 6 shows two 50s, both of these make up one pair of lifting cords. Fig. 1 shows that there are two pairs), extending downward from the upper beam 10 and having bottoms of the two pairs of lifting cords connected (Col. 3, Iines 27-29) to the lower beam 20, one said lifting cord (50 on the left in fig. 6) of each said pair passing through the plural first ring portions (70 on the left) of one of said ladder rope 30, the other lifting cord (50 on the right) of each said pair passing through the plural second ring portions (70 on the right) of one said ladder rope 30; and a plurality of slats 40 being paraIleI to each other (see figure 6), connected between the upper beam 10 and the lower beam 20 and mounted on the transverse portions 32 of the two ladder ropes 30, respectively, each of said slats 40 having two ends (left and right end, see figure 1) thereof each provided with a through hole 41 and a slot (42, this slot is found in another embodiment as shown in fig. 8. Column 4 lines 63-64 teach that this slat is usable in all the embodiments of the invention, thus the examiner is using this slat on the embodiment from figs. 1 and 6), the through hole 41 being adjacent to a front edge (see annotated fig. 8 below) of the each of said slats 40 and receiving one segment (Col. 4, line 63 - Col. 5, line 2, each individual third ring portion is considered a segment) of the third ring portion 60 of one of said ladder ropes 30, so that the front edges of the slats are Iinked together (see figure 1) by the third ring portions 60 of the ladder ropes 30, the slot 41 extending from one side (front) of the slat 40 and being communicated (shown in figure 8) with the through hole 41 and allowing the segment (each individual third ring portion is a segment) of the third ring portion 60 of the one of said ladder ropes 30 to pass therethrough, wherein the slot 42 extends from the front edge of the slat 40 to be communicated with the through hole 41, wherein the slot 42 has a first extending segment (annotated figure 8 below) and a second extending segment (labeled in figure 8 below) that is perpendicular (see figure 8) to the first extending segment, the first extending segment extending from the front edge (shown in figure 8 below) of the slat 40 in a width direction (right to left in fig. 6) of the slat 40 to a rear edge (see annotated fig. 8) of the slat 40, and the second extending segment extending from one end of the first extending segment in a length direction (right to left in fig. 1) of the slat to the through hole 41 and is communicated with the through hole 41 (see figure 8), wherein the through hole 41 has a round cross-section (shown in figure 8), and the through hole 41 is located between (see figure 8, ½ portion of the through hole is between the front edge and second segment) the front edge of the slat 40 and the second extending segment of the slot 42, and wherein one end (the end connected to the ladder rope in fig. 6) of the segment (each individual third ring portion is a segment) of the third ring portion 60  is fixed to the one of said ladder ropes (30, column 3 lines 30-31 teaches the connection, the examiner notes that column 4 lines 30-34 teach that the embodiment in fig. 6 has this same connection), and the other end of the segment (the end by the slat) of the third ring portion passes through the through hole 41 from one side of the slat to the other side of the slat (fig. 6), extends, in the width direction of the slat (shown in fig. 6, width direction is right to left), through a space between the slat and the transverse portion (figure 6 shows a space between the slat and transverse portion, through which the segment extends), and then fixed to the one of said ladder ropes (30).
	Nien does not teach that the through hole is tangent to the second extending segment of the slot, a length of the first extending segment of the slot in the width direction of the slat being formed of a diameter of the through hole and a distance between the through hole and the front edge of the slat in the width direction of the slat.
	It is noted that the courts have held that the particular placement of a component in a device was held to be an obvious matter of design choice (in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nien by moving the location of the through hole closer to the front edge of the slat so that the through hole is tangent to the second extending segment of the slot. This alteration provides the predictable and expected result of the plural third ring portions not leaving the boundaries of the through hole as easily with a movement of the slat in the length direction, thus better retaining the plural third ring portions in the through hole. It is noted that after this modification, the combination now teaches a length of the first extending segment of the slot (annotated fig. 8) in the width direction (from the front edge to the rear edge) of the slat being formed of a diameter of the through hole and a distance between the through hole and the front edge of the slat in the width direction of the slat (with the through hole being moved closer to the front edge until the second extending segment is tangent, the length of the first segment is equal to the diameter of the through hole plus the distance between the through hole and the front edge of the slat in the width direction of the slat).

    PNG
    media_image1.png
    620
    1156
    media_image1.png
    Greyscale

Regarding claim 9, Nien teaches (the embodiment shown in figs. 1 and 6) a method of assembling the slats of the window blind, comprising steps of: a) mounting one said slat 40 on the transverse portions 32 of the two ladder ropes 30 (Col. 3, lines 42-44); and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/589,628Docket No.: 4299-0869PUS1 Reply to Office Action of December 09, 2021Page 5 of 12 b) inlaying the segment (each individual third ring portion is a segment) of the third ring portion 60 of each said ladder rope 30 into the slot 42 of the slat 40, and inlaying the segment to the through hole 41 of the slat 40 through the slot 42 of the slat 40 (Col. 3, lines 45-50; in order to pass through the third ring portion from the through hole, the third ring portion has to pass through the slot), so that the third ring portion 60 of the ladder rope 30 is mounted around the front edge of the slat 40 (see fig. 6), wherein the slot 42  extends from the front edge of the slat 40 to be communicated with the through hole 41, wherein the slot 42 has a first extending segment (annotated fig. 8) and a second extending segment (annotated fig. 8) that is perpendicular (fig. 8) to the first extending segment, the first extending segment extending from the front edge of the slat in a width direction (from the front edge to the rear edge) of the slat to a rear edge of the slat, and the second extending segment extending from one end of the first extending segment in a length direction (right to left in fig. 1) of the slat to the through hole (41, fig. 8) and is communicated with the through hole (fig. 8), and wherein the through hole has a round cross-section, so that the through hole is tangent to the second extending segment of the slot (per modification to claim 1 above), a length of the first extending segment of the slot in the width direction (from the front edge to the rear edge) of the slat being formed of a diameter of the through hole and a distance between the through hole and the front edge of the slat in the width direction of the slat (with the through hole being moved closer to the front edge until the second extending segment is tangent, the length of the first segment is equal to the diameter of the through hole plus the distance between the through hole and the front edge of the slat in the width direction of the slat), and wherein one end (the end connected to the ladder rope in fig. 6) of the segment (each individual third ring portion is a segment) of the third ring portion 60 is fixed to the one of said ladder ropes (30, column 3 lines 30-31 teaches the connection, the examiner notes that column 4 lines 30-34 teach that the embodiment in fig. 6 has this same connection), and the other end of the segment (the end by the slat) of the third ring portion passes through the through hole 41 from one side of the slat to the other side of the slat (fig. 6), extends, in the width direction of the slat (shown in fig. 6, width direction is right to left), through a space between the slat and the transverse portion (figure 6 shows a space between the slat and transverse portion, through which the segment extends), and then fixed to the one of said ladder ropes (30).
Regarding claims 5 and 13, modified Nien teaches all of the elements of the current invention as stated above except the two slots being arranged as transversely symmetrical. However, it would have been obvious to one of ordinary skiII in the art before the effective filing date of the claimed invention to provide the slat of Nien with transversely symmetrical slots, since it has been held that a mere rearrangement of the parts of a device involves only routine skill in the art (In re Kuhle, 526 F.2d 553,188 USPQ 7 (CCPA 1975)). This alteration provides the predictable and expected result of  making it more difficult for the third ring portion to come out of the through hole during normal operation.
Regarding claims 6 and 14, modified Nien teaches (see figure 6) the first ring portions (70 on the left) are equal to the second ring portions (70 on the right) in terms of size and are smaller than the third ring portions 60 in terms of size.
Regarding claims 7 and 15, modified Nien teaches the first ring portions (70 on the left) and the second ring portions (70 on the right) are in a front/rear-opposite arrangement (shown in figure 6).
Regarding claims 8 and 16, Nien teaches (see figure 6) the first ring portions (70 on the left) and the third ring portions 60 are in a staggered arrangement a long an extending direction of the front vertical portion.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Clearly, Nien does not teach that the through hole has a round cross-section, and the through hole is located between the front edge of the slat and the second extending segment of the slot, so that the through hole is tangent to the second extending segment of the slot, as set forth in claim 1. In this regard, Applicant respectfully submits that it is well known in the art that a line being tangent to a curve or curved surface means that such line touching but not intersecting the curve or curved surface. Clearly, it is not the case in Nien, and the Examiner's interpretation of the term "tangent" is incorrect.”
	The examiner notes that the above rejection does not rely upon Nien to teach the second extending segment being tangent to the through hole. Instead, it is noted that the courts have held that the particular placement of a component in a device was held to be an obvious matter of design choice (in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nien by moving the location of the through hole closer to the front edge of the slat so that the through hole is tangent to the second extending segment of the slot. This alteration provides the predictable and expected result of the plural third ring portions not leaving the boundaries of the through hole as easily with a movement of the slat in the length direction, thus better retaining the plural third ring portions in the through hole.
	The applicant argues “Secondly, since in Nien, the hole 41 and the slender grooves 42 are intersected with each other, Nien clearly fails to teach or suggest "a length of the first extending segment of the slot in the width direction of the slat being formed of a diameter of the through hole and a distance between the through hole and the front edge of the slat in the width direction of the slat" as now recited in claim 1.”
	The examiner notes that after the modification, the combination now teaches a length of the first extending segment of the slot (annotated fig. 8) in the width direction (from the front edge to the rear edge) of the slat being formed of a diameter of the through hole and a distance between the through hole and the front edge of the slat in the width direction of the slat (with the through hole being moved closer to the front edge until the second extending segment is tangent, the length of the first segment is equal to the diameter of the through hole plus the distance between the through hole and the front edge of the slat in the width direction of the slat).
	The applicant argues that “Thirdly, Applicant respectfully submits that none of the embodiments in Nien teach or suggest "one end of the segment of the third ring is fixed to the one of said ladder ropes, and the other end of the segment of the third ring passes through the through hole from one side of the slat to the other side of the slat, extends, in the width direction of the slat, through a space between the slat and the transverse portion, and then fixed to the one of said ladder ropes" as now recited in claim 1.”
	The examiner notes that modified Nien teaches that one end (the end connected to the ladder rope in fig. 6) of the segment (each individual third ring portion is a segment) of the third ring portion 60  is fixed to the one of said ladder ropes (30, column 3 lines 30-31 teaches the connection, the examiner notes that column 4 lines 30-34 teach that the embodiment in fig. 6 has this same connection), and the other end of the segment (the end by the slat) of the third ring portion passes through the through hole 41 from one side of the slat to the other side of the slat (fig. 6), extends, in the width direction of the slat (shown in fig. 6, width direction is right to left), through a space between the slat and the transverse portion (figure 6 shows a space between the slat and transverse portion, through which the segment extends), and then fixed to the one of said ladder ropes (30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634